Citation Nr: 0513295	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected disabilities characterized as injury to Muscle 
Groups XIV and XVII, right lower extremity, with fracture of 
the femur and impairment of hip and femur motion with 
degenerative knee and hip changes, scars, and insomnia, 
currently rated as 40 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from October 1944 to March 
1946.  He was born in January 1913. 

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, The Republic of the 
Philippines.

The veteran filed a claim for increased compensation to 
include a TDIU in July 2002.

Service connection  is also in effect for shortening of the 
right lower extremity by 1 1/2 inches, for which a 10 percent 
rating is assigned.

The rating action and SOC issued by the RO in October 2002 
showed the issues to include both increased ratings and TDIU.  
Although the veteran's focus has been on his TDIU claim, the 
clear implication is that his disabilities for which he has 
long has service connection have now increased to the point 
where he is unable to work as a result solely thereof.  

The case is somewhat convoluted from an adjudicative 
standpoint, and might benefit from a remand to have the RO 
re-rate all of his disabilities, particularly separating them 
out into the various distinct entities now identified, 
including both primary Muscle Groups involved [at present, 
only one, MG XIV, has been rated, at the maximum of 40 
percent]; fractures of the bones with degenerative changes in 
hip and femur, neurological, sensory and circulatory 
impairment as well as the functional limitations of motions 
to be rated under various Codes including 5257; the long 
adherent scarring on his right thigh for which a rating has 
not been assigned; and to include the "insomnia" cited as 
part of the rating now assigned singularly under Code 5314.  
Some of these areas can and will be responsibly addressed in 
this decision, but others can not and will not be handled 
herein.

In addition, the issue of secondary service connection for 
arthritic impairment and functional limitations of the left 
lower extremity due to the service connected right lower 
extremity disabilities has not been addressed.

However, given the nature of the claim, the age of the 
veteran and other relevant factors, and since the issue of 
increased ratings was in fact included as part of the recent 
rating action and SOC, the Board finds ample basis for 
schedularly addressing that as part of the overall context of 
the TDIU.  This in no way violates the principles of due 
process nor deprives the veteran of such.  

To this end, since the evidence and medical opinion of record 
is clear with regard to the veteran's entitlement to a TDIU 
based on the aggregate impact of his service-connected 
disabilities, the Board finds that the case can be fully 
resolved now within the confines of the claim as it stands 
before the Board.  More importantly, this can be accomplished 
without further and unnecessary delay as would be required if 
the case were to be remanded for development, which would be 
to the possible detriment of the 92 year old veteran and the 
TDIU benefits to which he is unequivocally entitled based on 
the evidence now of record.   



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issues.

2.  The veteran is in receipt of the maximum 40 percent for 
severe impairment of Muscle Croup XIV alone.  He also has 
damage to Muscle Group XVII which remains unrated at present.

3.  The veteran's combat injury fractured his right femur and 
injured his right hip from which he now has limitations of 
motion which are currently unrated; he now also has 
significant and severe arthritis with ongoing functional 
exacerbations involving these two major joints, both his 
right knee and right hip.  

4.  The veteran has a 10 x 4 cm. indented, depressed scar on 
the lateral aspect of his right distal thigh which is said to 
be adherent to, and with loss of substance in, the underlying 
tissue.

5.  The veteran's service-connected disabilities, as they 
stand at present, are rated at 40 percent for injury to 
Muscle Group XIV, with a separate 20 percent rating for 
arthritis of the right femur and right hip, and a separate 10 
percent rating for adherent scar, all from a single incident 
of combat injury, and involving the same lower extremity, 
which combines to 60 percent.  He also has a shortening of 
the right leg, rated as 10 percent disabling.   

6.  The veteran's service-connected disabilities render him 
unable to work.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for injury to Muscle Group XIV are not met; but the criteria 
for a separate 20 percent rating are met for arthritis 
involving the right knee and right hip; and the criteria for 
a separate 10 percent rating for a long, adherent scar on the 
right thigh are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.2, 4.14, 4.118, 4.20, 4.40, 4.45, 4.56, 4.59, 4.72, 
Codes 5003, 5314, 7805 (2004). 

2.  The schedular criteria for a TDIU are met.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claims.  

And particularly given the determination reached in this 
decision, the Board is satisfied that adequate development 
has taken place and there is a sound evidentiary basis for 
resolution of this primary TDIU issue at present without 
detriment to the due process rights of the veteran.  With 
regard to the increased ratings for arthritis and scar, under 
Codes 5003 and 7805, these are the maximum assignable so the 
requirements of VCAA have also been met. 

However, as noted, the veteran has additional service-
connected facets to his disabilities for which ratings are 
not currently assigned and for which criteria and evidence 
has not been herein addressed by the RO.  These need not be 
addressed further in the context of the current claim.  
However, in addition to that on which the Board had acted 
herein, which is, in all likelihood, the greater benefit, 
should the veteran feel the need to pursue the ratings for 
the various separate service-connected problems (as 
identified above), for whatever reason, he is of course free 
to do so.

Increased Rating
Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that, in evaluating a claim, it may consider 
only independent medical evidence to support the findings, 
and must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state the reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).

The Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Residuals of injury to Muscle Group XIV with fracture of the 
femur 
with hip and knee arthritis and scars
Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
left knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the hip 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees. A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 30 percent evaluation is 
provided for a severe case of recurrent subluxation or 
lateral instability.  A moderate case of recurrent 
subluxation or lateral instability is to be rated 20 percent 
disabling.  For a slight case of recurrent subluxation or 
lateral instability a 10 percent rating is appropriate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  

However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Where additional disability is shown, a veteran can also be 
compensated under 5003 and vice versa.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).

Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  In a case where the 
diagnostic code (DC 5257) is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, have 
limited application.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996).

Diagnostic Code 5314 pertains to injury to Muscle Group (MG) 
XIV, which are the anterior thigh group muscles that function 
to provide extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of fascia lata and 
iliotibial band acting with MG XVII in postural support of 
body, and acting with hamstrings in synchronizing hip and 
knee.  These muscles consist of the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.

The shell fragment wound residuals of the right knees is 
evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5314 
for injuries to Muscle Group XIV (anterior thigh group). The 
functions of this muscle group are extension of knee, 
simultaneous flexion of hip and flexion of knee, tension of 
fascia lata and iliotibial (Maissat's) band, acting with XVII 
in postural support of body, and acting with hamstrings in 
synchronizing hip and knee. The muscles involved include the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.  Under Diagnostic Code 5314, a slight injury 
warrants a noncompensable (zero percent) rating.  A moderate 
injury warrants a 10 percent rating. A moderately severe 
injury is rated as 30 percent disabling.  A severe injury is 
evaluated as 40 percent disabling.

The veteran is also service connected for residuals of 
service connected Muscle Group XVII injury, residuals of a 
shell fragment wound, right buttock.  Diagnostic Code (DC) 
5317 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4, provides that Muscle Group XVII includes those muscles 
responsible for extension of the hip, abduction of the thigh, 
elevation of the opposite side of the pelvis, tension of the 
fascia lata and iliotibial (Maissat's) band, acting with 
Muscle Group XIV in postural support of the body steadying 
the pelvis upon the head of the femur and the condyles of the 
femur on the tibia.  Muscles listed as part of this group 
include the pelvic girdle group, including the gluteus 
maximus, the gluteus medius, and the gluteus minimus.  38 
C.F.R. § 4.73, Diagnostic Code 5317 (2004).

Pursuant to the rating criteria of DC 5317, a 20 percent 
rating is warranted if impairment of this muscle group is 
moderate.  If it is moderately severe, a 40 percent rating is 
warranted.  Finally, if the impairment is severe, a 50 
percent rating is warranted.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(d).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results. Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile. 38 C.F.R. § 
4.56(d)(4).

Prior to July 3, 1997, (and therefore not applicable to the 
present claims on appeal), attention was to be given first to 
the deeper structures injured, bones, joints, and nerves.  
The location of the foreign bodies may have established the 
extent of the penetration and consequent damage.  A through- 
and-through injury with muscle damage was to be rated always 
as at least a moderate injury for each group of muscles 
damaged.  A compound comminuted fracture with muscle damage 
from the missile established severe muscle injury, with 
possible additional disability from malunion of bone, 
ankylosis, etc.  This section was taken as establishing 
entitlement to a rating of severe grade where there was a 
history of compound comminuted fracture and definite muscle 
or tendon damage from the missile.  38 C.F.R. § 4.72, as in 
effect prior to July 3, 1997.

Diagnostic Code 5315, pertains to injury to Muscle Group XV, 
which are the mesial thigh group muscles that function to 
provide adduction of hip, flexion of the hip, and flexion of 
knee. These muscles consist of the adductor longus, adductor 
brevis, adductor magnus, and gracilis.

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  Under the revised regulations, scars other 
than of the head, face, or neck, are rated under Diagnostic 
Codes 7801 to 7805 as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The Board notes that these new regulations pertaining to 
scars have not made any substantive changes affecting this 
case.  The current 10 percent evaluation is the highest 
schedular evaluation available under either version of 
Diagnostic Code 7805.

Factual Background and Analysis

As noted in several instances above, the veteran has combat 
injury to his Muscle Groups XIV and XVI (or XVIII as shown on 
recent VA examination), but has been rated as 40 percent 
disabling for the impairment to the former, reflective of the 
maximum available for such muscle damage under Code 5314 for 
severe impairment.  While this relates only to his right 
thigh as a result of the femur injury, and does not take into 
consideration the considerable damage to his right hip, for 
purposes of this appellate review, this need not be addressed 
at this time.

The veteran had a combat injury which fractured his right 
femur from which he has significant limitation of motion, 
pain and other functional impairment.  That has also been 
somewhat overlooked in the current ratings.  

However, for purposes of resolving this appeal, the Board is 
mindful of the X-rays taken by both private and VA examiners 
in recent months showing that the veteran has been noted to 
have

marked degeneration of the right hip 
joint, with fragmentation and irregular 
sclerosis of the femoral head, erosion of 
the acetabular fossa, and hypertrophic 
spurs and bridging; the right femur is 
elevated and slightly laterally displaced 
at the intertrochanteric level and is 
immobile.  Pertinent diagnosis impression 
was intertrochanteric fracture, right 
femur, with post-traumatic arthritis and 
ankylosis, with neuropathic changes, 
right hip joint.  (emphasis added)

Other X-rays of the right knee have shown narrowing of the 
joint spaces, almost completely lost on the right, and 
hypertrophic changes on joint margins, slightly more on the 
right than the left.  

A report of X-ray  findings from July 2002 showed marginal 
osteophytes on the marginal edges of the tibia, patella and 
femoral bones with some soft tissue swelling on the anterior 
knee joint.  He also had an old impacted fracture of the 
"right femoral hip".

Accordingly, without delving into the relative limitation of 
motion of either joint, the Board concludes that since there 
are two major joints involved, and under schedular criteria a 
separate 20 percent is assignable for that impairment under 
Code 5003.  This is the maximum assignable under those 
circumstances.

In addition, VA examination in 2004 showed the presence of a 
number of scars, most of which were either not adherent or 
not painful and which are appropriately ratable as 
noncompensably disabling.  

However, he has a scar on the lateral aspect of the right 
thigh, 10 x 4 cm., which was described as being indented and 
depressed, and adherent to the underlying tissue, thigh bone 
or right thigh tissue with dimpling of the skin.  It was 
further said to reflect tissue loss in that area and mild to 
moderate disfigurement.  This reasonably warrants a separate 
10 percent rating.  This is also the maximum under Code 7805.

[This is in addition to the separate evaluation assigned for 
the 1 1/2 inch shortening of the right lower extremity.]

TDIU
Criteria

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the purposes of establishing a single disability 
evaluated at 60 percent, disabilities with a common etiology 
may be combined. 38 C.F.R. § 4.16(a). Etiology refers to the 
causes or origin of a disease or disorder. DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 585 (28th ed. 1994). 

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances. Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2004).  

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra- 
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.


Factual Background and Analysis

For the purposes of establishing a single disability 
evaluated at 60 percent, disabilities with a common etiology 
may be combined.  38 C.F.R. § 4.16(a). Etiology refers to the 
causes or origin of a disease or disorder. DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 585 (28th ed. 1994).  In this 
case, all of the veteran's disabilities have been deemed to 
be etiologically related.  Even absent the facets of the 
disabilities for which there had not yet been development and 
ratings, at present he has ratings of 40 percent (for Muscle 
Group XIV damage), plus 20 percent (for arthritis of two 
major joints).  This is in addition to the 10 percent 
assigned for the depressed, adherent long scar on the right 
thigh, again from the same incident. 

With these disabilities as above cited which may be thus 
combined to 60 percent as a result of a single incident, plus 
the other service-connected 10 percent disability rating for 
leg shortening, the ratings meet the schedular criteria of 38 
C.F.R. § 4.16(a).

Moreover, of record is a statement from ETG, M.D., who saw 
the veteran from March 2001 to November 2003 and found that 
he was unable to stand and walk unaided as a result of his 
service-connected disabilities.  He also had some abnormal 
heart findings.  It was his opinion that the veteran was 
unable to work and support himself. 

On VA examination in September 2002, the examiner opined that 
the veteran's right lower extremity problems caused him 
interference in the activities of daily life, particularly 
during flare-ups.  The flare-ups occurred every 3-4 days and 
lasted for 1-2 days.  The veteran had been hospitalized 
several years before at a private facility for other 
problems.  He had aggravation of symptoms in cold weather and 
took pain medications,.  He was said to have combat injury 
with residual involvement of Muscle Groups XIV and "XVIII".  
Muscle strength in the right thigh was 3/.5.  There was also 
loss of function due to pain.  He was noted to have adhesions 
in his scars.

In summary, the veteran meets the schedular criteria for a 
TDIU, and both private and VA physicians had concluded that 
he is unemployable as a result thereof.  The Board is 
constrained from contradicting such opinions.  Resolving all 
doubt in the veteran's favor, a TDIU is reasonably warranted.


ORDER

An increased rating for injury to Muscle Group XIV in excess 
of 40 percent is denied.  A separate 20 percent rating for 
arthritis of the right hip and right femur, and a separate 10 
percent rating for an adherent scar on the right thigh, are 
granted subject to pertinent regulatory criteria relating to 
the payment of monetary awards.

A TDIU is granted, subject to pertinent regulatory criteria 
relating to the payment of monetary awards. 


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


